OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee to dismiss the appeal for the reason that it is from an order overruling a motion to quash service of summons, and such is not a final order from which an appeal will lie.
This is not an open question in this Court, having been decided by Sherwood v. Sherwood, 66 Oh Ap 183, 19 O. O. 82, 32 N. E. (2d) 563. Other Appellate Courts in the state have held to like effect in the cases cited by appellee,
Wolf v. W. & S. Life Insurance Company, 59 Oh Ap 238, 12 O. O. 483, 17 N. E. (2d) 438; Tonio v. Lett & Co., etc., 65 Oh Ap 304, 18 O. O. 477, 29 N. E. (2d) 814; Hoffman v. Johnson, 68 Oh Ap 20, 22 O. O. 68, 36 N. E. (2d) 184.
The motion will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.